DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed 6/13/22.
3.    Claims 1 - 14 are pending.

					Examiner’s Note
4.	In view of the terminal disclaimer filed and approved on 6/13/22, the double patenting rejections of the non-final office action mailed on 3/17/22 has been withdrawn.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1 - 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
7.	Step 1: 
Claims 1 – 5 and 10 - 14 are directed to a machine, which is one of the statutory categories of invention.
Claims 6 - 9 are directed to a process, which is one of the statutory categories of invention.
8.	Step 2A: 
9.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
10.	Claim 1 is exemplary: 
 	“A gaming system comprising: a processor; and a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to: maintain a plurality of progressive awards, each progressive award having a current value, at a first point in time, cause a display device to display, for each of the plurality of progressive awards, the current value of said progressive award, and after a triggering of a progressive award bonus event to win at least one of the plurality of progressive awards and responsive to a progressive award distribution event occurring in association with any one of the plurality of progressive awards during the progressive award bonus event: distribute an entirety of the current value of that progressive award to at least another one of any of the plurality of progressive awards, reset that progressive award to a reset value, and at a second, subsequent point in time, cause the display device to display, for each of the plurality of progressive awards, the current value of said progressive award”.
11.	The underlined portion of claim 1 represent the abstract idea (i.e. the abstract idea of at least a certain method of organizing human activities). Independent Claims 6 and 10 include substantially the same abstract idea as claim 1. Dependent claims 2 – 5, 7 – 9 and 11 – 14 merely further define the abstract idea and are not significantly more than the abstract idea. 
12.	The claimed abstract idea is related to the abstract ideas of: providing/conducting a game (i.e. a game with a progressive awards distribution feature) by following rules or instructions.
13.	The claimed abstract idea is similar to abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
14.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such a gaming system comprising: a gaming system comprising: a processor; and a memory device and an acceptor (i.e. the acceptor described in dependent claims 5 and 14).
As a gaming system comprising: a gaming system comprising: a processor; and a memory device and an acceptor (i.e. the acceptor described in dependent claims 5 and 14)in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
	The display steps (and the information being displayed to a human reader) merely constitute insignificant extra-solution activity to the abstract idea because they amount to necessary data gathering and outputting.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
15.	Step 2B: 
16.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
17.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically with a gaming system comprising: a processor; and a memory device and an acceptor (i.e. the acceptor described in dependent claims 5 and 14).
All of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
18.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
19.     Following the guidance in the Berkheimer memo, Applicant is directed to
Walker (US 20040082384) showing the conventionality of these additional elements ( FIG. 2 and paragraph 58; paragraph 58 teaches “This embodiment includes components well known in the art, specifically a processor 205, Ram 210 and ROM 215, a data storage device 220, a random number generator 225, a communication port 230, a hopper controller 235, a hopper 240, a video controller 245, a touch screen 250, a coin acceptor controller 255, a coin acceptor 260, a bill acceptor controller 265, a bill acceptor 270, a reel controller 275, reels 280a, 280b and 280c, an input device 285, an output device 290 and a sensor 295”).
20.	Under Step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
21.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
22.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
23.	For these reasons, the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 103
23.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
24.	Claims 1 – 4 and 6 - 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seelig (US 20080188295) and in view of Tarantino (US 20070249419) and further in view of Baerlocher (US 20070218982).
25.	Regarding claims 1 and 6, Seelig discloses a gaming system comprising (Abstract): 
a processor (paragraphs 53 and 56; The examiner is interpreting the claimed processor as the combination of the processor of Server 160 and the processor of controller 76); 
and a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to (paragraphs 53, 56 and 111; Server 160 can be a conventional network server that contains a memory 166, a controller or processor 164 and software that can operate on the processor): 
maintain a plurality of progressive awards (i.e. primary progressive jackpot 52 and secondary progressive jackpots 53-55), each progressive award having a current value (i.e. current value of award values 60, 61, 62 and 63) (paragraph 97),
at a first point in time (i.e. at a first point in time before the triggering event), cause a display device (i.e. display device 50) to display, for each of the plurality of progressive awards, the current value of said progressive award (paragraphs 35 and 97; FIG. 7), and 
after a triggering of a progressive award bonus event (i.e. an progressive award/jackpot event associated with the bonus symbol as described in abstract and paragraph 37 – 39, 42, 46 and 97) to win at least one of the plurality of progressive awards and responsive to a progressive award distribution event (i.e. a triggering event associated with progressive jackpot 52 as described in abstract and paragraph 37 – 39, 42, 46 and 97) occurring in association with a first one of the plurality of progressive awards during a progressive award bonus event (i.e. a progressive award bonus event that include/provide a primary progressive jackpot and at least one secondary progressive jackpots as described in paragraphs 46 and 97) (abstract and paragraphs 37 – 39, 42, 46 and 97): 
distribute an entirety of the current value of that progressive award to at least another one of the plurality of progressive awards (abstract; abstract teaches that that “at least a portion of the first progressive jackpot is deducted and added to the second progressive jackpot”, the teaching of at least a portion of doesn’t mean entirety. However, at least a portion infers that this amount can be greater than the portion and inclusive of the entirety amount. ), and 
at a second, subsequent point in time (i.e. a second subsequent point in time after the occurrence of the trigger event), cause the display device to display, for each of the plurality of progressive awards, the current value of said progressive award (paragraphs 35 and 97; FIG. 7).
As discussed above, Seelig teaches responsive to a progressive award distribution event  occurring in association with first one of the plurality of progressive awards during a progressive award bonus event: distribute at least a portion of (i.e. an entirety of) the current value of that progressive award to at least another one of the plurality of progressive awards”, 
However, Seelig fails to explicitly disclose the following limitations:
“responsive to a progressive award distribution event occurring in association with” any “one of the plurality of progressive awards during a progressive award bonus event”: 
“distribute at least a portion of (i.e. an entirety of) the current value of that progressive award to at least another one of” any of “the plurality of progressive awards”, 
Tarantino teaches:
responsive to a progressive award distribution event (i.e. an event that is associated (for example, an event that trigger or begin) the progressive award distribution described in paragraph 66) occurring in association with any one of the plurality of progressive awards (i.e. any of the progressive pools (i.e. the two pair, three of a kind or full house progressive pool described in paragraph 63 – 64 and 66)) during a progressive award bonus event (i.e. the event associated with the bonus/progressive awards as described in abstract and paragraphs 63 – 64 and 66) (abstract and paragraphs 63 – 64 and 66): 
distribute at least a portion of the current value (i.e. an entirety of the current value as taught by Seelig) of that award to at least another one of any of the plurality of awards (i.e. when a progressive award distribution event is needed/occurring for the full house progressive pool,  a portion of the "full house" progressive pool might be allocated to the "two pair" progressive pool as described in paragraph 66) (paragraphs 63 – 64 and 66; Paragraph 66 teaches that the progressive or other enhanced awards (i.e. any of the progressive pools (i.e. the two pair, three of a kind or full house progressive pool described in paragraph 63 – 64 and 66)) may be re - distributed over time; Also in Tarantino, paragraph 66 teaches that a portion of the progressive award may be re-distributed, but not entirety of the progressive award, However, the primary reference Seelig teaches that at least a portion the first progressive jackpot is deducted and added to the second progressive jackpot” (see abstract of Seelig), the teaching of at least a portion of infers that this amount can be greater than the portion and inclusive of the entirety amount).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify Seelig in view of Tarantino to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
The combination Seelig and Tarantino fail to explicitly disclose the following limitations:
reset that progressive award to a reset value, 
Baerlocher teaches:
reset that progressive award (i.e. a first progressive award with a lower default or reset value as described in paragraph 98) to a reset value (Abstract and paragraph 98; paragraph 98 teaches a plurality of progressive awards with different default values may overlap in value. That is, a first progressive award with a lower default or reset value than a second progressive award may, at times, be incremented to a value higher than the second progressive with the higher default value),
 	Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify the combination of Seelig and Tarantino in view of Baerlocher to include the aforementioned method in order to provide new and different gaming machines and gaming systems as well as new and different ways to provide awards to players (as described at Baerlocher, paragraph 15).
26.	Regarding claims 2, 7 and 11, Seelig also discloses the progressive award distribution event (i.e. a triggering event of expiration of a pre-determined time period) occurs in association with one of the plurality of (i.e. any of the plurality of) progressive awards during a progressive award bonus event independent of a determination to provide one of the plurality of (i.e. any of the plurality of) progressive awards to a player (i.e. a progressive jackpot awarding or qualifying event wherein reels 22-24 are in a progressive jackpot qualifying event activating position) (paragraphs 97 - 98 and 112; Seelig (paragraphs 97 - 98 and 112) teaches that progressive award distribution event can be a time based event and the progressive award awarding event can be a symbol based event, which means that the progressive award distribution event is independent of the progressive award awarding event).
27.	Regarding claims 3, 8 and 12, Seelig also discloses when executed by the processor responsive to the progressive award distribution event occurring in association with the first one of the plurality of progressive awards during the progressive award bonus event, the plurality of instructions cause the processor to distribute different valued portions (i.e. different valued portions via a randomly selected percentage of the primary progressive jackpot 52) of the current value of the first one of the plurality of progressive awards to different ones of the plurality of progressive awards (paragraphs 53, 56, 97 and 100).
28.	Regarding claim 4, 9 and 13, Seelig also discloses the progressive award distribution event randomly occurs in association with the first one of the plurality of progressive awards during the progressive award bonus event (paragraphs 97 and 98; the triggering event may be the expiration of the expiration of a random time period).
29.	Regarding claim 10, Seelig also discloses responsive to a progressive award distribution event occurring in association with a first one of the plurality of progressive awards during a progressive award bonus event, distribute an entirety of the current value of the first one of the plurality of progressive awards to a second, different one of the plurality of progressive awards (Abstract and paragraph 97; Abstract teaches that that “at least a portion of the first progressive jackpot is deducted and added to the second progressive jackpot”, which means that an entirety of (at least a portion of) of the current value of the first progressive jackpot can be deducted and added to the second progressive jackpot; paragraph 97 teaches portion of the award value 60 is deducted or subtracted from primary progressive jackpot 52 and added to the award value 61 of secondary progressive jackpots 53 upon the occurrence of a triggering event).
Seelig fails to explicitly disclose the following limitations:
responsive to the progressive award distribution event occurring in association with the second, different one of the plurality of progressive awards during the progressive award bonus event, distribute the current value of the second, different one of the plurality of progressive awards to the first one of the plurality of progressive awards.
Tarantino teaches that responsive to award distribution event (i.e. a progressive award distribution event taught by Seelig) occurring in association with the second, different one of the plurality of awards (i.e. progressive awards) during a gaming event that include/provide awards (i.e. a gaming event that include/provide a two pair pool,  a three of a kind pool or a full house pool taught by Tarantino or the progressive award bonus event taught by Seelig) , distribute at least a portion of the current value of the second, different one of the plurality of awards (i.e. progressive awards) to the first one of the plurality of awards (i.e. progressive awards) (paragraphs 63 – 64 and 66).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify Seelig in view of Tarantino to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
The combination Seelig and Tarantino fail to explicitly disclose the following limitations:
reset that progressive award to a first reset value, 
and reset that progressive award to a second reset value.
Baerlocher teaches:
reset that progressive award (i.e. a first progressive award with a lower default or reset value as described in paragraph 98) to a reset value (Abstract and paragraph 98; paragraph 98 teaches a plurality of progressive awards with different default values may overlap in value. That is, a first progressive award with a lower default or reset value than a second progressive award may, at times, be incremented to a value higher than the second progressive with the higher default value),
and reset that progressive award (i.e. a second progressive award with a higher default or reset value as described in paragraph 98) to a second reset value (Abstract and paragraph 98; paragraph 98 teaches a plurality of progressive awards with different default values may overlap in value. That is, a first progressive award with a lower default or reset value than a second progressive award may, at times, be incremented to a value higher than the second progressive with the higher default value).
 	Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify the combination of Seelig and Tarantino in view of Baerlocher to include the aforementioned method in order to provide new and different gaming machines and gaming systems as well as new and different ways to provide awards to players (as described at Baerlocher, paragraph 15).
	All the remaining limitations of this claim were discussed in the rejection for claim 1 above (see above for details).
30.	Claims 5 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seelig (US 20080188295) and in view of Tarantino (US 20070249419) and in view of Baerlocher (US 20070218982) and further in view of Walker (US 20080009336)
30.	Regarding claims 5 and 14, Seelig also discloses an acceptor (Paragraph 35; Means may also be provided for accepting wagers, such as a coin slot 21 or card reader 25).	
The combination of Seelig, Tarantino and Baerlocher teach the invention as substantially as disclosed, but fails to explicitly disclose the following limitations:
when executed by the processor, the plurality of instructions cause the processor to, responsive to a physical item being received via the acceptor, establish a credit balance based, at least in part, on a monetary value associated with the received physical item, and responsive to a cashout input being received, cause an initiation of any payout associated with the credit balance.
Walker teaches:
when executed by the processor, the plurality of instructions cause the processor to, responsive to a physical item being received via the acceptor (i.e. the coin or bill acceptor), establish a credit balance based, at least in part, on a monetary value associated with the received physical item (Paragraphs 48 and 49; The processor 62 is also in communication with a payment system 76, which may be a component of the GD 60. The payment system 76 is a device capable of accepting payment from a player (e.g., a bet or initiation of a balance)), 
and responsive to a cashout input being received, cause an initiation of any payout associated with the credit balance (Paragraph 137; cashout credit balances by receiving currency or tickets).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify the combination of Seelig, Tarantino and Baerlocher in view of Walker to include the aforementioned method in order to achieve the predictable result of allowing the player to conveniently track gaming credits (i.e. by including a credit balance based cash in/cash out system).

Response to Arguments
31.	Regarding claims 1 - 14, the applicant argues that the 101 rejections should be withdrawn because the present invention is directed to a practical application/an improved way to maintain a plurality of progressive awards and use the value of one of such progressive awards to alter another one or more of such progressive awards and the claims 8Appl. No. 17/032,917Response to Office Action of March 17, 2022are directed to these specific improvements in technology whereby the specific claimed features allow for the improvement to be realized (Remarks, pages 7 - 9).
	The examiner respectfully disagrees.
	The applicant’s invention might offer some improvements, but these improvements are not an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a). 
Further, the present invention/application is not an application or use of the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e). See MPEP 2106.04(d) for more detail.
	Therefore, the present invention is not directed to a technical solution to a technical problem with a technical solution and the present invention is not directed to a practical application. Hence, the 101 rejections are being maintained. 
32.	Regarding claims 1 - 14, the applicant argues that the cited prior art fail to teach the newly amended limitations (Remarks, pages 9 - 12).
	The examiner agrees. However, the new rejections with the Baerlocher reference teach all the newly amended limitations for claims 1 - 14 (see rejections above for details).
33.	Regarding claims 1 - 14, the applicant argues that the Tarantino reference teaches away from the limitations of “distribute an entirety of the current value of that progressive award to at least another one of the plurality of progressive awards” because the Tarantino reference (paragraph 66) teaches a progressive award being redistributed over time so that the progressive awards do not become too uneven (Remarks, page 11).
	The examiner respectfully disagrees.
	While the Tarantino reference teaches one possible use case of the progressive award redistribution method in paragraph 66, the Tarantino reference does not explicitly teach against/teach away from other use cases (i.e. a use case that require distribute an entirety of the current value of that progressive award to at least another one of the plurality of progressive awards).
Therefore, the Tarantino reference does not teaches away from the limitations of “distribute an entirety of the current value of that progressive award to at least another one of the plurality of progressive awards”
Conclusion
34.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715